DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 claims, “the prosthesis head is jointed with the non-fractured part (of a bone)” which positively claims the bone. Suggested functional language, --the prosthesis head is configured to be joined with the non-fractured part--. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “the prosthesis head having a fractured surface” is unclear as to what surface is being claimed. Par. 0008 and 0029 are interpreted as describing the “fractured surface” as the bone surface and not the prosthesis head.
Claim 10, “incommunicated” is not in the dictionary and, therefore, the claim is indefinite.
Claim 11, “second screw fixing holes” (plural) lacks antecedent basis. Note that the “second screw fixing holes” are different than the “plurality of first screw fixing holes”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Driscoll et al (2005/0049710).
O’Driscoll et al teaches a semi-radial head prosthesis for matching to a non-fractured part of a bone comprising:

    PNG
    media_image1.png
    356
    428
    media_image1.png
    Greyscale

a prosthesis head 94 matching to a radial head of the non-fractured part 114, the prosthesis head having a fractured surface, the prosthesis head is jointed (via 164, 174) with the non-fractured part to form an intact radial head. 

Claim 4, wherein the prosthesis head has a hollow bone graft area 151 for grafting fragments recessed on a side surface adjacent to the fractured surface. See par. 0044.
Claim 5, wherein a recess for grafting fragments is disposed on a bottom side (generally see reference numeral 153) of the prosthesis head. 
Claim 6, the prosthesis of claim 4, wherein the fragments grafted in the hollow bone graft area are fragments of a fractured bone of the radial head. This is interpreted as functional language, however, see par. 0044.
Claim 7, further comprising a prosthesis stem (see par. 0058) fixed on a bottom side of the prosthesis head; the prosthesis stem having a “shape matching” with the radius (to fit into the medullary canal) below the radial head.
Claim 10, the prosthesis of claim 4, wherein a second screw fixing hole (126, 128) is disposed on the prosthesis head, and the second screw fixing hole is incommunicated with the hollow bone graft area. 
Claim 11, the prosthesis of claim 10, wherein the hollow bone graft area (generally reference numeral 153) is disposed at the lower end of the prosthesis head, and the second screw fixing holes (128) are disposed above the (a portion of the) hollow bone graft area. 
.

    PNG
    media_image2.png
    421
    555
    media_image2.png
    Greyscale
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over O’Driscoll et al (2005/0049710) in view of Klinger et al (2019/0314159).
O’Driscoll et al teaches a semi-radial head prosthesis for matching to a non-fractured part of a bone comprising a prosthesis stem (see par. 0058) fixed on a bottom side of the prosthesis head; the prosthesis stem having a “shape matching” with the radius (to fit in the medullary canal) below the radial head.
However, it is unclear if the prosthesis stem has a plurality of first screw fixing holes.
Klinger et al also teaches a radial head 9 prosthesis have a prosthesis stem 22 fixed below the radial head.

    PNG
    media_image3.png
    246
    301
    media_image3.png
    Greyscale

The stem comprising two first screw fixing holes 30.

Claim 9, each first screw fixing hole having a central axis formed at an angle of 10 degrees – 15 degrees from a top surface of the non-fractured radial part (see the depicted figure for claim 12 which would similarly apply); one of the first screw fixing holes is disposed at a junction (referring to applicant’s figure 3, “junction” is interpreted broadly as approximately the middle) between the prosthesis head and the prosthesis stem, and the other screw fixing hole is disposed at a lower end of the prosthesis (self-evident).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRUCE E SNOW/Primary Examiner, Art Unit 3774